IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-11349
                        Conference Calendar


ANTONIO SEPEDA,

                                         Plaintiff-Appellant,

versus

LEE WATERS, District Judge, 223rd District,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:00-CV-349
                      --------------------
                         April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Antonio Sepeda, Texas prisoner number 469585, has appealed

the district court's judgment dismissing his civil rights

complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B), on

grounds that the defendant, a state district judge, is entitled

to absolute immunity from suit.   Sepeda argues correctly that his

complaint did not request an award of monetary damages and,

accordingly, should not have been dismissed on grounds of

judicial immunity.   See Chrissy F. by Medley v. Miss. Dep't of

Pub. Welfare, 925 F.2d 844, 849 (5th Cir. 1991).   Although the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11349
                                -2-

district court erred in relying upon the doctrine of judicial

immunity, it did not err in dismissing the complaint as

frivolous.

     Sepeda contended in his complaint that his civil rights were

violated because Judge Waters denied his motion for appointment

of counsel.   Sepeda requested declaratory and injunctive relief.

In essence, Sepeda's complaint requested review of Judge Waters's

order.   "[L]itigants may not obtain review of state court actions

by filing complaints about those actions in lower federal courts

cast in the form of civil rights suits."   Hale v. Harney, 786
F.2d 688, 691 (5th Cir. 1986); see District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 482 n.16 (1983).   The complaint

was legally frivolous and the district court lacked jurisdiction

to grant the relief requested.   See Hale, 786 F.2d at 691; see

also Fed. R. Civ. P. 12(h)(3).   Accordingly, we hold that the

district court did not abuse its discretion in dismissing the

complaint as frivolous.   See Berry v. Brady, 192 F.3d 504, 507

(5th Cir. 1999)(standard of review).   The district court's

judgment is

     AFFIRMED.